NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

DUDLEY L. DAVIS,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-1687
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 30, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Kimberly K.
Fernandez, Judge.



PER CURIAM.

             Affirmed. See Davis v. State, 240 So. 3d 646 (Fla. 2d DCA 2017) (table

decision); Davis v. State, 93 So. 3d 1023 (Fla. 2d DCA 2011) (table decision); Harris v.

State, 777 So. 2d 994 (Fla. 2d DCA 2000).



KHOUZAM, MORRIS, and LUCAS, JJ., Concur.